16-1487-ag
Cesar v. Barr

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
17th day of October, two thousand nineteen.

Present:    AMALYA L. KEARSE,
            DEBRA ANN LIVINGSTON,
            SUSAN L. CARNEY,
                  Circuit Judges.
_____________________________________

FRANTZ CESAR,

                       Petitioner,

                  v.                                               16-1487-ag

WILLIAM P. BARR,
UNITED STATES ATTORNEY GENERAL,

                  Respondent.
_____________________________________

For Petitioner:                           EDMUND POLUBINSKI III (David B. Toscano and
                                          Matthew A. Weinberg, on the brief), Davis Polk &
                                          Wardwell, LLP, New York, NY

For Respondent:                           JENNIFER A. BOWEN (Chad A. Readler, Joseph H.
                                          Hunt, Anthony C. Payne, Jessica D. Strokus, on the
                                          brief), Office of Immigration Litigation, Civil
                                          Division, U.S. Department of Justice, Washington, DC




                                                1
       UPON DUE CONSIDERATION of this petition for review of a Board of Immigration

Appeals (“BIA”) decision, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

the petition for review is DENIED.

       Frantz Cesar was convicted under New York Penal Law (“NYPL”) § 260.10(1) for

endangering the welfare of a child after he released his pit bull during an argument and told the

dog to “sic [the child].”   C.A.R. 486. Removal proceedings were initiated against him based

on that conviction.   Cesar now petitions for review of the Board of Immigration Appeals’

decision that NYPL § 260.10(1) qualifies as a “crime of child abuse” as defined in

§ 237(a)(2)(E)(i) of the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1227(a)(2)(E)(i).

We assume the parties’ familiarity with the underlying facts, the procedural history of the case,

and the issues on appeal.

       Our recent holding in Matthews v. Barr, 927 F.3d 606 (2d Cir. 2019), fully resolves this

appeal. There, Matthews was convicted under NYPL § 260.10(1) for endangering the welfare

of a child by “repeatedly expos[ing] himself in public while intoxicated.” Id. at 610–11.   After

the Department of Homeland Security initiated removal proceedings, Matthews argued that

NYPL § 260.10(1) was not categorically a “crime of child abuse, neglect, or abandonment” and

thus could not serve as a predicate for his removal. Id. at 614.   We rejected that argument and

held that NYPL § 260.10(1) is a categorical match to the INA’s definition of a crime of child

abuse, as interpreted by the BIA. Id. at 618–20.      We further held that Matthews failed to

demonstrate a realistic probability that NYPL § 260.10(1) is broader than the BIA’s definition.

Id. 620–23.

       Cesar offers two distinctions between his case and Matthews.        First, he argues that

Matthews did not resolve whether the BIA’s interpretation of the INA applies retroactively to his


                                                2
conduct. Second, he contends that we failed to consider People v. Weishaupt, 118 A.D.3d 1100

(3d Dep’t 2014), in deciding that there was no realistic probability that New York’s child

endangerment law was more expansive than federal immigration law.

        As to his retroactivity argument, we recognized in Matthews that such an argument could

be made, but that Matthews failed to do so.      Matthews, 927 F.3d at 623 n.13.     Cesar similarly

did not raise the point until post-argument supplemental briefing.        Accordingly, we decline to

consider it. See Bolmer v. Oliveira, 594 F.3d 134, 145 (2d Cir. 2010) (“We decline to consider

this argument as it was raised for the first time in Oliveira’s reply brief.”).

        We also reject Cesar’s contention that Weishaupt establishes a realistic probability that

the statute encompasses conduct beyond the BIA’s definition. Weishaupt solely reviewed a

suppression motion, not an underlying conviction. See 118 A.D.3d at 1102–03. Moreover,

the underlying child endangerment conviction in Weishaupt is akin to other conduct that we

considered in Matthews. Compare Weishaupt, 118 A.D.3d at 1101 (defendant’s teenage son

was present in vehicle towing a trailer full of stolen chairs) with Matthews, 927 F.3d at 619–22 &

n.10 (referencing, inter alia, New York cases involving the directing of vulgar, sexual remarks at

a toddler and exposing children to narcotics, drug use, and drug paraphernalia).              Thus,

Weishaupt does not establish a realistic probability that New York applies NYPL § 260.10(1) to

conduct beyond the scope of the BIA’s definition.

        We have considered Cesar’s remaining arguments and find them to be without merit.

Accordingly, we DENY the petition for review.

                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk




                                                   3